             Case 1:19-cr-00725-JPO Document 62 Filed 01/07/20 Page 1 of 1

                                                   LAW OFFICES OF

                                       GERALD      B.   LEFCOURT, P.G.
                                             A PROFESSIONAL CORPORATION

                                           1776 BROADWAY, SUITE 2000
                                               NEW YORK, N.Y. 10019



   GERALD B. LEFCOURT                                                                    TELEPHONE
          lefcourt@lefcourtlaw.com                                                     (212) 737-0400
                                                                                         FACSIMILE
                                                                                       (212) 988-6192

   SHERYL E. REICH                                          January 7, 2020
       reich@lefcourtlaw.com
   FAITH A. FRIEDMAN
       ffriedman@letcourtlaw.com




VIA ECF

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

                               United States v. Kukushkin, et al. 19 CR. 725 (JPO)

Dear Judge Oetken:

        We are counsel to Andrey Kukushkin in the above referenced matter. We write to
respectfully request an opportunity for the defense to reply to the government's recently filed
opposition (Dkt. No. 61) to our December 12, 2019 application pursuant to §3504 (Dkt No. 45)
and propose a deadline for that reply of January 9, 2020.

         We thank the Court for its consideration.

                                                            Respectfu lly submitted,



                                                     ~~yL
cc: All counsel (via ecf)
